    Case: 1:17-cv-00377-JG Doc #: 342 Filed: 11/14/18 1 of 1. PageID #: 7114
                                  x




    DERRICK WHEATT ET AL                                                        11/13/18
                                                                                   $7377
                                                                                         4 /BHFPUUF
    CITY OF EAST CLEVELAND ET AL



                                               Elizabeth Wang, Michael Pasternak, Brett Murner, Mark
                                               Loevy-Reyes
                                               Willa Hemmons, Paul J. Cristallo


                                                       9

                                                        9

                                      9                                    9



                                  X                           Brian Howe, Laurese Glover, Michael Perry,
                                          
                                                              Richard Drucker




                                          11/14/18 at 8:15 AM
                                   6 hr. 48 min.
                                  JERS



Doc. 240 denied without prejudice, defendants can re-raise if plaintiffs offer evidence on lost
wages; Docs. 241, 277, 282, 287, 289, and 307 denied; Docs. 242, 243, 278, 279, 280, 281, 283, 286,
288 granted; Doc. 275 denied as to Shannon; Docs. 276, 284, and 285 denied but the Court will
consider individual objections.

                                                                      T.FMBOJF%SFTDI
